EXHIBIT 10.1
 
 
AMENDMENT TO CREDIT AGREEMENT
 
This Amendment to Credit Agreement (this “Amendment”) dated as of April 23,
2012, is made by and among SELECT COMFORT CORPORATION, a Minnesota corporation
(the “Borrower”), the several banks and other financial institutions party to
the Credit Agreement defined below (the “Lenders”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association (“Wells Fargo”), in its
capacity as letter of credit issuer (in such capacity, together with any
successor thereto in such capacity, the “Letter of Credit Issuer”) and in its
capacity as administrative agent (in such capacity, together with any successor
thereto in such capacity, the “Administrative Agent”).
 
Recitals
 
The Borrower, the Lenders, the Letter of Credit Issuer and the Administrative
Agent are parties to a Credit Agreement dated as of March 26, 2010 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), pursuant to which the Lenders, the Letter of Credit Issuer and the
Administrative Agent have agreed to make certain loans and other credit
accommodations available to the Borrower under the conditions set forth therein.
 
The Borrower has requested that certain amendments be made to the Credit
Agreement.
 
The Lenders, the Letter of Credit Issuer and the Administrative Agent are
willing to grant the Borrower’s requests pursuant to the terms and conditions
set forth herein.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, the Borrower, the Lenders, the Letter of Credit
Issuer and the Administrative Agent hereby agree as follows:
 
1.           Defined Terms.  Capitalized terms used in this Amendment which are
defined in the Credit Agreement shall have the same meanings as defined therein,
unless otherwise defined herein.
 
2.           Amendments to Certain Defined Terms in the Credit Agreement.
 
(a)           The term “ABR Advance” appearing in the Credit Agreement is hereby
amended to read “Adjusted Base Rate Advance” in each instance in which it
appears; the term “ABR Loan” appearing in the Credit Agreement is hereby amended
to read “Adjusted Base Rate Loan” in each instance in which it appears.
 
(b)           The term “Collateral” appearing in the Credit Agreement is hereby
amended to read “collateral, if any,” in each instance in which it appears.
 
3.           Amendment of Certain Sections of the Credit Agreement.  The heading
and text appearing in each of Sections 4.16, 4.21, 4.23, 5.9, 5.10, 5.13, 5.15,
5.16, 5.17, 5.18 and 6.14 is hereby amended and replaced in its entirety, in
each case, with the following:
 
 
 

--------------------------------------------------------------------------------

 
 
[Intentionally omitted].
 
4.           Amendments to Section 1.1 of the Credit Agreement.
 
(a)           Section 1.1 of the Credit Agreement is hereby amended to add (in
the appropriate alphabetical order) or amend, as appropriate, the following
definitions:
 
“Adjusted Base Rate” means, for any day, an annual rate equal to (a) the Base
Rate or (b) the Daily One-Month LIBO Rate plus one and one-half of one percent
(1.50%), as applicable.
 
“Cash Equivalents” means (a) Investments in direct obligations of the United
States of America or any agency or instrumentality thereof whose obligations
constitute the full faith and credit obligations of the United States of America
having a maturity of two years or less, (b) bonds, notes debentures, or other
obligations or securities issued by any United States of America Government
Sponsored Enterprise having a maturity of two years or less, (c) commercial
paper issued by a U.S.  corporation rated at least “A-1” or “A-2” by Standard &
Poors Rating Group or “P-1” or “P-2” by Moody’s Investors Service having
maturity of 270 days or less, (d) corporate bonds, notes or debentures issued by
a US corporation rated at least “A-” by Standard & Poors Rating Group or “A3” by
Moody’s Investors Service having a maturity of two years or less,
(e) investments in money market mutual funds that (i) comply with the criteria
set forth in Securities and Exchange Commission Rule  2a-7 under the Investment
Company Act of 1940, (ii) are rated “AAA” by Standard & Poors Rating Group or
“Aaa” by Moody’s Investors Service and (iii) have portfolio assets of at least
$5,000,000,000, (f) municipal investments or direct obligations of any State,
local government and public authority of the United States of America, in each
case with a rating of “A-” or higher by Standard & Poors Rating Group and/or
“A3” or higher by Moody’s Investors Service and a maximum maturity of 24 months
(for securities when the interest rate is adjusted periodically (e.g. floating
rate securities), the put date will be used to determine the maturity date), and
(g) repurchase agreements, certificates of deposit or bankers’ acceptances
having a maturity of two years or less issued by members of the Federal Reserve
System having deposits in excess of $500,000,000.
 
“Daily One-Month LIBO Rate” means, for any day, a rate equal to the Adjusted
LIBO Rate with respect to a one-month Interest Period commencing on that
day.  For the purposes of this definition, the Adjusted LIBO Rate as of any day
shall be determined using the Adjusted LIBO Rate as otherwise determined by the
Administrative Agent in accordance with the definitions of “LIBO Rate” and
“Adjusted LIBO Rate” hereunder, except that (x) if the day is a Business Day,
such determination shall be made on such day (rather than one Business Day prior
to the commencement of an Interest Period), and (y) if the day is not a Business
Day, the Adjusted LIBO Rate for such day shall be the rate determined by the
Administrative Agent pursuant to the preceding clause (x) for the most recent
Business Day preceding such day.
 
“Financial Covenants” means the covenants contained in Sections 5.11 and 5.12.
 
-2-
 

--------------------------------------------------------------------------------

 
 
“GAAP” means generally accepted accounting principles as in effect on the
Closing Date and applied on a basis consistent with the accounting practices
applied in the financial statements of the Borrower referred to in Section 4.5,
except for any change in accounting practices to the extent that, due to a
promulgation of the Financial Accounting Standards Board changing or
implementing any new accounting standard, the Borrower either (a) is required to
implement such change, or (b) for future periods will be required to and for the
current period may in accordance with generally accepted accounting principles
implement such change, for its financial statements to be in conformity with
generally accepted accounting principles (any such change is hereinafter
referred to as a “Required GAAP Change”), provided that (x) the Borrower shall
fully disclose in such financial statements any such Required GAAP Change and
the effects of the Required GAAP Change on the Borrower’s income, retained
earnings or other accounts, as applicable, and (y) the Financial Covenants and
the covenants set forth in Sections 6.1 and 6.2 shall be adjusted as necessary
to reflect the effects of such Required GAAP Change, provided that if the
Required Lenders and the Borrower cannot agree on such adjustments, the
Financial Covenants and the covenants set forth in Sections 6.1 and 6.2 will be
calculated and applied without giving effect to the Required GAAP Change.
 
“Increased Facility Amount” has the meaning set forth in Section 2.13(c).
 
“LIBOR Advance” means any Advance that bears interest at a rate determined by
reference to a LIBO Rate (other than the Daily One-Month LIBO Rate).
 
“LIBOR Loan” means any Loan that bears interest at a rate determined by
reference to a LIBO Rate (other than the Daily One-Month LIBO Rate), including
LIBOR Advances.
 
“Loan Documents” means this Agreement, the Notes, the Guaranties and each Letter
of Credit Document.
 
“Margin” means (a) with respect to computation of the applicable interest rate
on Adjusted Base Rate Loans, zero percent (0%) and (b) with respect to
computation of the applicable interest rate on LIBOR Loans, one and one-quarter
of one percent (1.25%).
 
“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on:
 
(a)           the business, financial condition, operations or prospects of the
Borrower and its Subsidiaries, taken as a whole;
 
(b)           the ability of an Obligor to perform any material obligation under
any Loan Document to which it is a party; or
 
(c)           the validity, enforceability as to any material provision or
collectibility of any Loan Document.
 
“Maturity Date” means April 23, 2015.
 
“Permitted Acquisition” means the acquisition by the Borrower or a Domestic
Subsidiary of (x) assets constituting a business, division or product line of
any Person not already a Subsidiary, or (y) the Capital Stock of any such Person
(including by way of merger) as a result of which stock acquisition such Person
shall become a Subsidiary of the Borrower or shall be merged with and into a
Subsidiary of the Borrower (such assets or Person are referred to as a
“Target”), provided that (in each case):
 
-3-
 

--------------------------------------------------------------------------------

 
 
(a)           no Default or Event of Default is continuing at the time of such
transaction or would be caused by such transaction;
 
(b)           the business activities of the Target are substantially similar to
the business activities conducted by the Borrower and its Subsidiaries at the
time of the transaction or a reasonable extension thereof;
 
(c)           prior to such acquisition, the Borrower shall have obtained the
written consent or approval for such acquisition from the Shareholders or
Governing Board of the Borrower and any applicable Subsidiary;
 
(d)           at least 5 Business Days prior to such acquisition, the Borrower
has delivered to the Administrative Agent, (A) to the extent reasonably
available, financial statements of the Target (or, in the case of assets
constituting less than all of the assets of a Person, the equivalent of
financial statements with respect to such assets) for the immediately preceding
36 months to the extent available, but in no event for less than the immediately
preceding twelve months, and (B) pro forma financial statements reflecting the
combined projected performance of the Borrower and its Subsidiaries, including
the Target, during the 12 months immediately following consummation of such
transaction, certified to the Administrative Agent and the Lenders as being the
good faith projections of the Borrower (subject to the qualifications described
in Section 4.7), in form and detail reasonably acceptable to the Administrative
Agent, which projections shall demonstrate that such acquisition will not result
in any Default or Event of Default hereunder;
 
(e)           in the case of any asset acquisition, the Borrower or a Subsidiary
which is an Obligor shall acquire such assets;
 
(f)           in the case of the acquisition of a Target which is to remain or
become a separate Subsidiary of Borrower, such Subsidiary shall become an
Obligor as required by Section 5.8 simultaneously with the closing of such
acquisition.
 
(g)           in the case of any consolidation or merger involving a Target, the
Borrower or an existing Subsidiary which is an Obligor shall be the continuing
or surviving corporation (provided, however, that under no circumstances may the
Borrower merge into or consolidate with any Subsidiary);
 
(h)           [Intentionally omitted];
 
(i)           the aggregate consideration (inclusive of all Debts incurred or
assumed) to be paid by the Borrower and its Subsidiaries on account of such
transaction, together with the aggregate consideration (inclusive of all Debts
incurred or assumed) paid in all other Permitted Acquisitions for the twelve
months immediately preceding such acquisition does not exceed $25,000,000;
 
-4-
 

--------------------------------------------------------------------------------

 
 
(j)           any Debt incurred or assumed by the Borrower or any Subsidiary
(including the Target) on account of such transaction is permitted hereunder;
 
(k)           the Target or the assets so acquired shall not be subject to any
Liens other than Permitted Liens;
 
(l)            [Intentionally omitted]; and
 
(m)           such acquisition is non-hostile (i.e., the prior, effective
written consent or approval of the Target’s Governing Board and Shareholders, if
applicable, shall have been obtained).
 
 
“Tangible Net Worth” means, as of any Covenant Compliance Date, (a) the sum of
(i) the total Shareholders’ equity of the Consolidated Group, plus (ii)
Subordinated Debt of the Consolidated Group, less (b) the sum of intangible
assets of the Consolidated Group.
 
 “United States of America Government Sponsored Enterprise” means a corporate
entity created by a law of the United States that (A) (i) has a Federal charter
authorized by law, (ii) is privately owned, as evidenced by capital stock owned
by private entities or individuals, (iii) is under the direction of a board of
directors, a majority of which is elected by private owners, (iv) is a financial
institution with power to (I) make loans or loan guarantees for limited purposes
such as to provide credit for specific borrowers or one sector, (II) raise funds
by borrowing (which does not carry the full faith and credit of the United
States of America) or to guarantee the debt of others in unlimited amounts, (B)
(i) does not exercise powers that are reserved to the United States of America
as sovereign (such as the power to tax or to regulate interstate commerce), (ii)
does not have the power to commit the United States of America financially (but
it may be a recipient of a loan guarantee commitment made by the United States
of America), and (iii) has employees whose salaries and expenses are paid by the
enterprise and are not Federal employees subject to Title 5, and (C) benefits
from an implicit Federal guarantee to enhance its ability to borrow money.  As
of the date of this Agreement, United States of America Government Sponsored
Enterprises include the Federal National Mortgage Association (Fannie Mae) and
the Federal Home Loan Mortgage Corporation (Freddie Mac).
 
(b)           Section 1.1 of the Credit Agreement is hereby amended by deleting
the definitions of “Capital Expenditures”, “Consolidated Net Income”,
“Consolidated Net Worth”, “Covenant Computation Period”, “Collateral”,
“Copyright Security Agreement”, “Daily Three-Month LIBO Rate”, “EBITDAR”, “Fixed
Charge Coverage Ratio”, “Fixed Charges”, “Interest Expense”, “Operating Lease
Expense”, “Patent and Trademark Security Agreement”, “Security Agreement” and
“Security Documents” contained therein.
 
5.           Amendment to Section 2.2 of the Credit Agreement.  The fifth
sentence of Section 2.2 of the Credit Agreement is hereby amended by replacing
the “.” at the end thereof with the following: “, and, in the case of a
Borrowing that includes Adjusted Base Rate Loans, whether the Adjusted Base Rate
applicable to such Borrowing is requested pursuant to clause (a) or clause (b)
of the definition of Adjusted Base Rate.”
 
-5-
 

--------------------------------------------------------------------------------

 
 
6.           Amendment to Section 2.6(b)(i) of the Credit Agreement.  Subclause
(i) of Section 2.6(b) of the Credit Agreement is hereby amended by replacing the
phrase “two and one-half percent (2.5%)” with the phrase “one and one-half
percent (1.50%)”.
 
7.           Amendments to Section 2.11 of the Credit Agreement.
 
(a)           Subclause (i) of Section 2.11(a) of the Credit Agreement is hereby
amended by replacing the phrase “one-half of one percent (.5%)” with the phrase
“fifteen hundredths of one percent (0.15%)”.
 
(b)           Clause (b) of Section 2.11 of the Credit Agreement is hereby
amended in its entirety to read as follows:
 
(b)           [Intentionally omitted].
 
8.           Amendment to Section 2.13 of the Credit Agreement.  Section 2.13 of
the Credit Agreement is hereby retitled “Optional Increases, Reduction or
Termination of Commitments; Prepayments.” and is amended to add the following
new clause (c) immediately following existing clause (b):
 
(c)           Optional Increases of Aggregate Revolving Commitment Amount.
 
(i)           Request to Increase.  Following April 23, 2012, with the prior
written consent of the Administrative Agent and provided no Default or Event of
Default has occurred and is continuing, the Borrower may from time to time
propose to increase the Aggregate Revolving Commitment Amount in accordance with
this Section 2.13(c).  The aggregate principal amount of the increase to the
Aggregate Revolving Commitment Amount made pursuant to this Section 2.13(c) (the
amount of any such increase, the “Increased Facility Amount”), shall not exceed
$30,000,000 and each increase shall be at least $10,000,000.  The Borrower shall
provide notice to the Administrative Agent (which shall promptly provide a copy
of such notice to the Lenders) of any requested Increased Facility Amount.  Each
Lender shall have the right (but not the obligation), for a period of 20 days
following receipt of such notice, to elect by notice to the Borrower and the
Administrative Agent to subscribe to participate in the Increased Facility
Amount to the extent of its Percentage.  Lenders that fail to respond to such a
notice shall be deemed to have elected not to participate in the requested
Increased Facility Amount.  None of the Lenders shall have any commitment or
obligation to participate in any requested Increased Facility Amount and the
decision of each Lender to participate or not participate in any requested
Increased Facility Amount shall be subject to all necessary credit approvals on
the part of such Lender and shall be at the sole discretion of such Lender.
 
(ii)           Allocation of Unsubscribed Amounts.  If any Lender elects not to
increase its Revolving Commitment pursuant to this Section 2.13(c), the
Administrative Agent may place such unsubscribed amount with one or more of the
existing Lenders who have determined to participate in the Increased Facility
Amount (provided that each such Lender consents to such additional
participation).  The sum of the portion of the Increased Facility Amount
subscribed under this Section 2.13(c) and the amount placed pursuant to the
preceding sentence shall not exceed the Increased Facility Amount.
 
 
-6-
 

--------------------------------------------------------------------------------

 
(iii)           Conditions Precedent.  Any increase in the Aggregate Revolving
Commitment Amount under this Section 2.13(c) shall become effective upon the
receipt by the Administrative Agent of:
 
(A)           An amendment to this Agreement, duly signed by the Borrower, the
Administrative Agent and each Lender whose Revolving Commitment will be
increased, modifying the definition of “Aggregate Revolving Commitment Amount”,
setting forth any other agreements of the Borrower, the Administrative Agent and
such Lenders with respect to pricing affecting the Increased Facility Amount,
and modifying such other provisions of this Agreement as the Administrative
Agent shall reasonably determine.  No such amendment shall require the consent
or approval of any Lender whose Revolving Commitment is not being increased and,
if no change other than those described above in this subclause (A) are included
in such amendment, the provisions of Section 9.2 will not apply to such
amendment.
 
(B)           Amendments to any other Loan Documents reasonably requested by the
Administrative Agent in relation to the Increased Facility Amount, which
amendments the Administrative Agent is hereby authorized to execute and deliver
on behalf of the Lenders.
 
(C)           Revolving Notes, duly executed by the Borrower, as any Lender may
require.
 
(D)           Evidence of appropriate corporate authorization on the part of the
Borrower with respect to the Increased Facility Amount and the execution and
delivery of the documents described in this Section 2.13(c)(iii).
 
(E)           Such opinions of counsel for the Borrower and other assurances as
the Administrative Agent may reasonably request; and
 
(F)           Reimbursement of the Administrative Agent’s out-of-pocket costs
and expenses (including reasonable attorney’s fees) incurred in connection
therewith.
 
9.           Amendments to Section 3.1 of the Credit Agreement.
 
(a)           Clause (c) of Section 3.1 of the Credit Agreement is hereby
amended in its entirety to read as follows:
 
(c)           [Intentionally omitted].
 
(b)           Clause (e) of Section 3.1 of the Credit Agreement is hereby
amended by deleting the phrase “and the Security Agreement” appearing therein.
 
 
-7-
 

--------------------------------------------------------------------------------

 
 
10.           Amendment to Section 4.17 of the Credit Agreement.  Section 4.17
of the Credit Agreement is hereby amended in its entirety to read as follows:
 
Section 4.17     Intellectual Property Rights.
 
(a)           [Intentionally omitted].
 
(b)           Owned Intellectual Property.  (iv) Each Obligor owns its Owned
Intellectual Property free and clear of all restrictions (including covenants
not to sue a third Person), court orders, injunctions, decrees, writs or Liens
(other than Permitted Liens), whether by written agreement or otherwise, (v) no
Person other than an Obligor owns or has been granted any right in the Owned
Intellectual Property, (vi) all Owned Intellectual Property is valid, subsisting
and enforceable, and (vii) each Obligor has taken all commercially reasonable
action necessary to maintain, protect and enforce the Owned Intellectual
Property owned by it, except to the extent otherwise permitted under Section
5.5.
 
(c)           Intellectual Property Rights of Others.  Each Obligor’s licenses
to use the Licensed Intellectual Property are free and clear of all
restrictions, court orders, injunctions, decrees, or writs or Liens (other than
Permitted Liens), whether by written agreement or otherwise.  (i) No Obligor is
obligated or under any liability whatsoever to make any payments of a material
nature by way of royalties, fees or otherwise to any owner of, licensor of, or
other claimant to, any Intellectual Property Rights (other than payments of
customary license fees with respect to Commercially Available Intellectual
Property), (ii) no Person other than an Obligor has been granted any right in
the Exclusively Licensed Intellectual Property, (iii) all Exclusively Licensed
Intellectual Property is valid, subsisting and enforceable, and (iv) each
Obligor has taken all commercially reasonable action necessary to maintain,
protect and enforce the Exclusively Licensed Intellectual Property licensed to
it, except to the extent otherwise permitted under Section 5.5.
 
(d)           Infringement.  No Obligor has any knowledge of, and no Obligor has
received any written claim or notice alleging, any infringement, dilution,
misappropriation or other violation of another Person’s Intellectual Property
Rights (including any written claim that an Obligor must license or refrain from
using the Intellectual Property Rights of any third Person) nor, to the
knowledge of any Obligor, is there any threatened claim or any reasonable basis
for any such claim (i) as to which there is a reasonable possibility of an
adverse determination and (ii) which, if determined adversely, could reasonably
be expected to have a Material Adverse Effect.
 
11.           Amendments to Section 5.1 of the Credit Agreement.
 
(a)           Clause (d) of Section 5.1 of the Credit Agreement is hereby
amended in its entirety to read as follows:
 
(d)           [Intentionally omitted].
 
(b)           Clause (e) of Section 5.1 of the Credit Agreement is hereby
amended by replacing the amount “$2,500,000” appearing therein with the amount
“$10,000,000”.
 
(c)           Clause (m) of Section 5.1 of the Credit Agreement is hereby
amended in its entirety to read as follows:
 
(m)           [Intentionally omitted].
 
 
-8-
 

--------------------------------------------------------------------------------

 
 
12.           Amendment to Section 5.8 of the Credit Agreement.  Section 5.8 of
the Credit Agreement is hereby amended in its entirety to read as follows:
 
Section 5.8                      Creation of New Obligors and Subsidiaries.  The
Borrower will obtain the prior written approval of the Required Lenders prior to
creating a Subsidiary or acquiring any business which would constitute a
Subsidiary; provided, however, in connection with a Permitted Acquisition
involving the acquisition or creation of a new Subsidiary, the Borrower shall
not be required to obtain the prior written consent of the Required
Lenders.  Upon receipt of any such prior written approval or in connection with
a Permitted Acquisition involving the acquisition or creation of a new
Subsidiary, the Borrower will cause each new Subsidiary to deliver to the
Administrative Agent, for the benefit of the Lender Parties, (i) an executed
Guaranty (or an executed joinder to a Guaranty) on behalf of such Subsidiary in
form and content acceptable to the Administrative Agent, (ii) a certificate of
the secretary or other appropriate officer of such Subsidiary (A) certifying
that the execution, delivery and performance of the Loan Documents to which such
Subsidiary is a party have been duly approved by all necessary action of the
Governing Board of such Subsidiary, and attaching true and correct copies of the
applicable resolutions granting such approval, (B) certifying that attached to
such certificate are true and correct copies of the Organizational Documents of
such Subsidiary, together with such copies, and (C) certifying the names of the
officers of such Subsidiary that are authorized to sign such Loan Documents; and
(iii) an opinion of counsel to such Subsidiary, opining as to the due execution,
delivery and enforceability of such Loan Documents, in form and substance
reasonably acceptable to the Administrative Agent.  Upon the Administrative
Agent’s receipt of the foregoing items, such Subsidiary shall constitute an
Obligor hereunder.  If any such Subsidiary is a Foreign Subsidiary, the Lender
Parties will negotiate in good faith with the Borrower and such Subsidiary to
include provisions in such Subsidiary’s Guaranty designed to prevent deemed
distributions to the Borrower under Section 956 of the Code; provided, however,
that such provisions shall preserve the maximum guaranty possible in such
Subsidiary, its assets and the Borrower’s equity interest therein for the Lender
Parties possible in connection with such considerations; provided, further, that
no Lender Party shall be responsible to the Borrower, any Obligor, any such
Subsidiary or any other Person for the sufficiency of such provisions to
accomplish their stated purpose.
 
13.           Amendment to Section 5.11 of the Credit Agreement.  Section 5.11
of the Credit Agreement is hereby amended in its entirety to read as follows:
 
Section 5.11                      Minimum Tangible Net Worth.  The Borrower will
maintain the Tangible Net Worth of the Consolidated Group as of each Covenant
Compliance Date at not less than the amount set forth below opposite the period
in which such Covenant Compliance Date occurs:
 
Covenant Compliance Dates during the period
Minimum Tangible Net Worth
 
On or before December 29, 2012
 
 
$60,000,000
December 30, 2012 through December 28, 2013
 
$65,000,000
December 29, 2013 through January 3, 2015
 
$70,000,000
January 4, 2015 and thereafter
 
$75,000,000

 
-9-
 

--------------------------------------------------------------------------------

 
 
14.           Amendment to Section 5.12 of the Credit Agreement.  Section 5.12
of the Credit Agreement is hereby amended in its entirety to read as follows:
 
Section 5.12                      Minimum Cash and Cash Equivalents.  The
Borrower will: (i) maintain cash and Cash Equivalents of not less than
$50,000,000 at all times; and (ii) maintain cash and Cash Equivalents in an
account or accounts maintained with the Administrative Agent or an Affiliate of
the Administrative Agent in an amount not less than the Aggregate Revolving
Commitment at all times.
 
15.           Amendment to Section 6.1(i) of the Credit Agreement.  Clause (i)
of Section 6.1 of the Credit Agreement is hereby amended in its entirety to read
as follows:
 
(i)           [Intentionally omitted.]
 
16.           Amendment to Sections 6.2(c), (d) and (e) of the Credit
Agreement.  Sections 6.2(c), (d) and (e) of the Credit Agreement are hereby
amended in their entirety to read as follows:
 
(c)            (i) Debt of the Borrower to any Subsidiary and of any Domestic
Subsidiary to the Borrower or any other Subsidiary and (ii) Debt of any Foreign
Subsidiary to the Borrower or any Domestic Subsidiary in an outstanding
principal amount, which Debt under this clause (c)(ii) together with any Debt
under clause (d)(iv) below, shall not at any time exceed $10,000,000 in the
aggregate
 
(d)           Guaranties by (i) the Borrower of Debt of any Domestic Subsidiary,
(ii) any Domestic Subsidiary of Debt of the Borrower or any other Domestic
Subsidiary, (iii) any Foreign Subsidiary of Debt of any other Subsidiary and
(iv) the Borrower or any Domestic Subsidiary of Debt of any Foreign Subsidiary
in an outstanding principal amount, which together with any Debt incurred
pursuant to clause (c)(ii) above, shall not at any time exceed $10,000,000 in
the aggregate.
 
 (e)            (i) Debt of the Borrower or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Leases, so long as such Debt is incurred prior to or within 90
days after such acquisition or the completion of such construction or
improvement and (ii) any Debt assumed in connection with the acquisition of any
such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Debt that do not
increase the outstanding principal amount thereof; provided, that the aggregate
principal amount of all such Debt incurred pursuant to clauses (i) and (ii)
shall not exceed $10,000,000 at any time outstanding
 
17.           Amendment to Section 6.4(a) of the Credit Agreement.  Section
6.4(a) of the Credit Agreement is hereby amended in its entirety to read as
follows:
 
(a)           Cash Equivalents.
 
 
-10-
 

--------------------------------------------------------------------------------

 
 
18.           Amendment to Section 6.5 of the Credit Agreement.  Section 6.5 of
the Credit Agreement is hereby amended in its entirety to read as follows:
 
Section 6.5                      Restricted Payments.  The Borrower will not,
and will not permit any of its Subsidiaries to, declare, pay or make, or agree
to declare, pay or make, directly or indirectly, any Restricted Payments, except
that the Borrower may declare, pay or make Restricted Payments so long as (a) no
Default or Event of Default exists or would result from the declaring or making
of such Restricted Payment and (b) such Restricted Payments are paid in cash;
provided, however, that, regardless of the existence of any Default or Event of
Default, (i) Subsidiaries may declare and pay dividends to the Borrower with
respect to their Capital Stock, and (ii) the Borrower may declare and pay
dividends with respect to its Capital Stock payable solely in additional shares
of its common Capital Stock.
 
19.           Amendments to Section 6.8 of the Credit Agreement.
 
(a)           Clause (c) of Section 6.8 of the Credit Agreement is hereby
amended in its entirety to read as follows:
 
(c)           The sale, lease or transfer by any Subsidiary of all or a
substantial part of its assets to the Borrower, and the acquisition by the
Borrower of such assets.
 
(b)           Clause (d) of Section 6.8 of the Credit Agreement is hereby
amended in its entirety to read as follows:
 
(d)           The sale, lease or transfer by any Subsidiary of all or a
substantial part of its assets to another Subsidiary which is an Obligor, and
the acquisition by such other Subsidiary of such assets.
 
(c)           Clause (g) of Section 6.8 of the Credit Agreement is hereby
amended in its entirety to read as follows:
 
(g)           The sale or trading in Investments of the type permitted in
Section 6.4(a)(i) in the ordinary course of business.
 
20.           Amendment to Section 6.16 of the Credit Agreement.  Section 6.16
of the Credit Agreement is hereby amended in its entirety to read as follows:
 
Section 6.16                      Negative Pledges, Restrictive Agreements,
etc. Except as set forth and described in Schedule 6.16, the Borrower will not,
and will not permit any Subsidiary to, enter into any agreement (excluding this
Agreement) restricting (a) the creation or assumption of any Lien upon its
properties, revenues or assets, whether now owned or hereafter acquired, other
than Liens upon assets of the Borrower permitted by Section 6.1(a), 6.1(b) or
6.1(c) or Licensed Intellectual Property, so long as such restriction is limited
to the assets subject to such Lien and does not cover any other assets of the
Borrower or any Subsidiary, (b) the ability of the Borrower or any Subsidiary to
amend or otherwise modify any Loan Document or (c) the ability of the Borrower
or any Subsidiary to make any payments directly or indirectly to the Borrower,
by way of dividends, advances, repayments of loans or advances, reimbursements
of management and any other intercompany charges, expenses and accruals, or
otherwise.
 
 
-11-
 

--------------------------------------------------------------------------------

 
 
21.           Amendments to Section 7.1 of the Credit Agreement.
 
(a)           Clause (d) of Section 7.1 of the Credit Agreement is hereby
amended in its entirety to read as follows:
 
(d)           Default in the performance, or breach, of any covenant or
agreement of the Borrower in this Agreement (other than a covenant or agreement
a default in whose performance or whose breach is specifically dealt with
elsewhere in this Section 7.1) or default in the performance, or breach, of any
covenant or agreement of the Borrower or any Subsidiary in any other Loan
Document (other than a covenant or agreement a default in whose performance or
whose breach is specifically dealt with elsewhere in this Section 7.1) and the
continuance of such default or breach for a period of 30 calendar days after the
Borrower or any such Subsidiary has or should reasonably have had notice
thereof.
 
 (b)           Clause (m) of Section 7.1 of the Credit Agreement is hereby
amended in its entirety to read as follows
 
(m)           [Intentionally omitted].
 
22.           Amendment to Annex I to Exhibit C (Borrowing Request).  Annex I to
Exhibit C attached to the Credit Agreement is hereby replaced in its entirety
with Exhibit A attached to this Amendment.
 
23.           Amendment to Exhibit F (Certificate of Officer as to Financial
Statements).  Exhibit F attached to the Credit Agreement is hereby replaced in
its entirety with Exhibit B attached to this Amendment.
 
24.           Amendment to Address.  In each instance in which it appears, the
notice address of Wells Fargo is hereby replaced with the following:
 
Wells Fargo Bank, National Association
MAC N9305-187
90 South Seventh Street, 18th Floor
Minneapolis, MN 55402
Attention: Sharlyn G. Rekenthaler
Facsimile: (612) 316-4187
Email: Sharlyn.G.Rekenthaler@wellsfargo.com
 
25.           Acknowledgment.  The Borrower and each Guarantor, by its
acknowledgment hereto, hereby acknowledges and agrees that the Obligations,
including, without limitation, the indebtedness evidenced by the Notes and all
interest thereon and related fees and charges, are, among other things,
guaranteed by the Guaranties.
 
26.           Effect on First Amendment.  The amendments set forth in that
certain First Amendment to Credit Agreement dated as of February 17, 2012 among
the Borrower, the Lenders, the Letter of Credit Issuer and the Administrative
Agent (the “First Amendment”) have been substantively restated in this
Amendment, and this Amendment replaces and supersedes the First Amendment in its
entirety on the date hereof, and the First Amendment will have no further force
or effect as of and after the date hereof.
 
 
-12-
 

--------------------------------------------------------------------------------

 
 
27.           Release of Security Interest.  The Administrative Agent and the
Lenders hereby release any security interest held by any of them granted
pursuant to any of the following: (a) that certain Security Agreement dated as
of March 26, 2010, between the Borrower, Select Comfort Retail Corporation,
Select Comfort Canada Holding, Inc., and selectcomfort.com corporation in favor
of the Administrative Agent; (b) that certain Patent and Trademark Security
Agreement dated as of March 26, 2010, between the Borrower, Select Comfort
Retail Corporation, Select Comfort Canada Holding, Inc., and selectcomfort.com
corporation in favor of the Administrative Agent; and (c) that certain Copyright
Security Agreement dated as of March 26, 2010, between the Borrower, Select
Comfort Retail Corporation, Select Comfort Canada Holding, Inc., and
selectcomfort.com corporation in favor of the Administrative Agent.  Promptly
after the date hereof but in any event within 30 days after the date hereof, the
Administrative Agent and the Lenders will also (a) file all termination
statements relating to any UCC-1 financing statements previously filed naming
any of them as secured party and any of the Borrower or its Subsidiaries as
debtor, (b) return to the Borrower all stock certificates of any Subsidiaries
held by any of them, (c) give written notice of termination with respect to all
control agreements perfecting their security interest in any accounts of
Borrower or any Subsidiary and with respect to all landlord waivers and bailee
letters previously provided in connection with the Credit Agreement, (d)
terminate any filing of record made by any of  them in the U.S. Patent and
Trademark Office or the U.S. Copyright Office with respect to assets of Borrower
or any Subsidiary and (e) take such additional actions reasonably requested by
Borrower as may be necessary or advisable to terminate as of record and release
any security interests held by any of them in the assets and properties of
Borrower or its Subsidiaries on the date hereof, and in each case provide
reasonable evidence to the Borrower of having done so.
 
28.           No Other Changes.  Except as explicitly amended by this Amendment,
all of the terms and conditions of the Credit Agreement shall remain in full
force and effect.
 
29.           Conditions Precedent.  This Amendment shall be effective when the
Administrative Agent shall have received an executed original of this Amendment,
together with each of the following, each in substance and form acceptable to
the Required Lenders in their sole discretion:
 
(a)           The acknowledgment and agreements of Guarantors set forth at the
end of this Amendment, duly executed by each Guarantor.
 
(b)           Such other matters as the Administrative Agent may require.
 
30.           Representations and Warranties.  The Borrower hereby represents
and warrants to the Lender Parties as follows:
 
(a)           The Borrower has all requisite power and authority to execute this
Amendment and to perform all of its obligations under the Credit Agreement and
the other Loan Documents, as amended by this Amendment, and the Credit Agreement
and the other Loan Documents, as amended by this Amendment, have been duly
executed and delivered by the Borrower and constitute the legal, valid and
binding obligations of the Borrower, enforceable in accordance with their
respective terms, subject to bankruptcy, insolvency and similar laws affecting
the enforceability of creditors’ rights generally and to general principles of
equity.
 
(b)           The execution, delivery and performance by the Borrower of the
Credit Agreement and the other Loan Documents, as amended by this Amendment,
have been duly authorized by all necessary action and do not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate any
provision of any law, rule or regulation or of any order, writ, injunction or
decree presently in effect, having applicability to the Borrower, or
(iii) result in a breach of or constitute a default under any indenture or loan
or credit agreement or any other material agreement, lease or instrument to
which the Borrower is a party or by which it or its properties may be bound or
affected.
 
 
-13-
 

--------------------------------------------------------------------------------

 
 
(c)           All of the representations and warranties contained in Article IV
of the Credit Agreement are correct on and as of the date hereof as though made
on and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date.
 
31.           References.  All references in the Credit Agreement to “this
Agreement” shall be deemed to refer to the Credit Agreement as amended by this
Amendment; and any and all references in the other Loan Documents to the Credit
Agreement shall be deemed to refer to the Credit Agreement as amended by this
Amendment.
 
32.           No Waiver.  The execution of this Amendment and acceptance of any
documents related hereto shall not be deemed to be a waiver of any Event of
Default under the Credit Agreement or of any breach, default or event of default
under any other Loan Document or other document held by any Lender Party,
whether or not known to any Lender Party and whether or not existing on the date
of this Amendment.
 
33.           Release.  The Borrower hereby absolutely and unconditionally
releases and forever discharges each Lender Party, and any and all participants,
parent corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, which the Borrower has had, now has or
has made claim to have against any such Person for or by reason of any act,
omission, matter, cause or thing whatsoever, whether such claims, demands and
causes of action are matured or unmatured or known or unknown.
 
34.           Costs and Expenses.  The Borrower hereby reaffirms its agreement
under Section 9.6(a) of the Credit Agreement. Without limiting the generality of
the foregoing, the Borrower specifically agrees to pay all fees and
out-of-pocket expenses of counsel to the Administrative Agent and its Affiliates
for the services performed by such counsel in connection with the preparation of
this Amendment and the documents and instruments incidental hereto.
 
35.           Miscellaneous.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and all of which counterparts, taken together, shall constitute one and
the same instrument.  Delivery of an executed counterpart of a signature page to
this Amendment by facsimile or by e-mail transmission of a PDF or similar copy
shall be equally as effective as delivery of an original executed counterpart of
this Amendment.  Any party delivering an executed counterpart signature page to
this Amendment by facsimile or by e-mail transmission shall also deliver an
original executed counterpart of this Amendment but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability or
binding effect of this Amendment.  This Amendment shall be governed by the
substantive law of the State of Minnesota.
 
Signature page(s) follow
 


 

-14- 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.
 
 
                                               SELECT COMFORT CORPORATION
 
 
                                                 By:  /s/ Mark A. Kimball
                                             Name:  Mark A. Kimbal
                                             Title:  SVP & General Counsel

 





Signature Page to Amendment to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 

 
                                               WELLS FARGO BANK, NATIONAL
                                             ASSOCIATION, as Administrative
Agent, Letter of
                                              Credit Issuer and Lender
 
 
                                              By:  /s/ Sharlyn G. Rekenthaler
                                              Name:  Sharlyn G. Rekenthaler
                                              Title:  Vice President
 
 


 

Signature Page to Amendment to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 

Exhibit A to Amendment to Credit Agreement
 
ANNEX I
to Borrowing Request
dated _______________, ____


 
Amount of Borrowing Request
Type of Advance (Adjusted Base Rate Advance, LIBOR Advance)
Date of Borrowing
Type of Adjusted Base Rate
(Base Rate or Daily One Month LIBOR plus required increment)
Interest Period (LIBOR Advance)
Expiry Date of Interest Period (LIBOR Advance)
Quoted Interest Rate
(LIBOR Advance)*
                           



 
*To be completed by Administrative Agent*
 


 

C-3 
 

--------------------------------------------------------------------------------

 

Exhibit B to Amendment to Credit Agreement
 
Exhibit F
 
Certificate of Officer as to Financial Statements
 
_______________, _____
 
TO:         Wells Fargo Bank, National Association, as Administrative Agent
MAC N9305-187
90 South Seventh Street, 18th Floor
Minneapolis, MN 55402
Attention: Sharlyn G. Rekenthaler
 
 
Re:
Financial Statements – Select Comfort Corporation

 
We refer to that certain Credit Agreement dated as of March 26, 2010 (as
amended, supplemented or otherwise modified to date, the “Credit Agreement”)
among Select Comfort Corporation (the “Borrower”), certain Lenders from time to
time party thereto (the “Lenders”), Wells Fargo Bank, National Association, in
its capacity as Administrative Agent for the Lenders and Wells Fargo Bank,
National Association, in its capacity as Letter of Credit Issuer.  Capitalized
terms used herein but not otherwise defined shall have the same meanings
assigned to them in the Credit Agreement.
 
I hereby certify on behalf of the Borrower as follows:
 
A.           Preparation and Accuracy of Financial Statements.  I am the duly
qualified and acting [identify title of Financial Officer] of the Borrower, and
I am familiar with the financial statements and financial affairs of the
Consolidated Group, and am authorized to execute this Certificate on behalf of
the Borrower.  The financial statements have been prepared in accordance with
GAAP, subject to year-end audit adjustments, and fairly present the Borrower’s
financial condition as of the reporting date.
 
B.           Name of Borrower; Merger and Consolidation.  I certify that:
 
(Check one)
 
 o  Neither the Borrower nor any Subsidiary has, since the date of the Credit
Agreement, changed its name or jurisdiction of organization, nor has it
consolidated or merged with another Person.
 
 o    The Borrower or a Subsidiary has, since the date of the Credit Agreement,
either changed its name or jurisdiction of organization, or both, or has
consolidated or merged with another Person, which change, consolidation or
merger:  o was consented to in advance by the Administrative Agent in writing,
and/or  o  is more fully described in the statement of facts attached to this
Certificate.
 
 
F-1
 

--------------------------------------------------------------------------------

 
 
C.           Events of Default.  I certify that:
 
(Check one)
 
 o                  I have no knowledge of the occurrence of an Event of Default
under the Credit Agreement, except as previously reported to Administrative
Agent.
 
 o    I have knowledge of an Event of Default under the Credit Agreement not
previously reported to the Administrative Agent, as more fully described in the
statement of facts attached to this Certificate, and further, I acknowledge that
the Administrative Agent may under the terms of the Credit Agreement impose the
Default Rate.
 
D.           Litigation Matters.  I certify that:
 
(Check one)
 
 o    I have no knowledge of any material adverse change to the litigation
exposure of the Borrower or any of its Subsidiaries.
 
 o    I have knowledge of material adverse changes to the litigation exposure of
Borrower and its Subsidiaries not previously disclosed in Schedule 4.8 attached
to the Credit Agreement, as more fully described in the statement of facts
attached to this Certificate.
 
E.           Financial Covenants.  I further certify that:
 
(Check and complete each of the following)
 
1.           Minimum Tangible Net Worth.  Pursuant to Section 5.11 of the Credit
Agreement,  the Tangible Net Worth of the Consolidated Group is [$__________] as
of the reporting date, which  o satisfies   o does not satisfy the requirement
that such amount be not less than $__________________.
 
2.           Minimum Cash and Cash Equivalents.  Pursuant to Section 5.12 of the
Credit Agreement, as of the reporting date the Borrower held [$___________] of
cash and Cash Equivalents, which o  satisfies   o  does not satisfy the
requirement that such amount be not less than $50,000,000 at all times.  As of
the reporting date, the Borrower held [$___________] of such cash and Cash
Equivalents with the Administrative Agent or an Affiliate of the Administrative
Agent, which   o satisfies  o does not satisfy the requirement that such amount
be not less than the Aggregate Revolving Commitment at all times.
 
 
F-2

--------------------------------------------------------------------------------

 
 
Attached are statements of all relevant facts and computations in reasonable
detail sufficient to evidence Borrower’s compliance with the financial covenants
referred to above, which computations were made in accordance with GAAP.
 
                            
                                             SELECT COMFORT CORPORATION
 
 
                                                   By:
                                               Name:
                                               Title:


 

F-3 
 

--------------------------------------------------------------------------------

 

Annex I
to Exhibit F
 
Financial Covenant Calculations
 

 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS
 
The undersigned, each a guarantor of the Obligations of Select Comfort
Corporation, a Minnesota corporation (the “Borrower”) under that certain Credit
Agreement dated as of March 26, 2010 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; capitalized terms
defined in the Credit Agreement and not otherwise defined herein having the
meanings set forth in the Credit Agreement) pursuant to their Guaranty dated as
of March 26, 2010, hereby: (i) acknowledges receipt of the foregoing Amendment
to Credit Agreement (the “Amendment”); (ii) consents to the terms and execution
of the Amendment; (iii) reaffirms its obligations to the Administrative Agent
and each of the other Lender Parties pursuant to all of the Loan Documents to
which it is a party; (iv) absolutely and unconditionally releases and forever
discharges the Lender Parties, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, which the undersigned has had, now has or
has made claim to have against any such Person for or by reason of any act,
omission, matter, cause or thing whatsoever, whether such claims, demands and
causes of action are matured or unmatured or known or unknown; and
(v) acknowledges that the Lender Parties may amend, restate, extend, renew or
otherwise modify the Credit Agreement and/or any other Loan Document and/or any
indebtedness or other agreement of the Borrower, or enter into any agreement or
extend additional or other credit accommodations, without notifying or obtaining
the consent of the undersigned and without impairing the liability of the
undersigned under the Loan Documents to which it is a party.
 
Dated as of:  April 23, 2012                                   SELECT COMFORT
RETAIL CORPORATION
 
 
                                              By:  /s/ Mark A. Kimball
                                              Name:  Mark A. Kimball
                                              Title:  SVP & General Counsel
 
 
                                               SELECT COMFORT CANADA HOLDING
INC.
 
                                             By:  /s/ Mark A. Kimball
                                             Name:  Mark A. Kimball
                                             Title:  SVP & General Counsel
 
 
                                             selectcomfort.com corporation
 
                                             By:  /s/ Mark A. Kimball
                                             Name:  Mark A. Kimball
                                             Title:  SVP & General Counsel
 
 

 

Acknowledgment and Agreement of Guarantors
(Amendment to Credit Agreement)
 
